           Case 2:16-cr-00062-LRH-EJY Document 372 Filed 12/17/20 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2                                             ***
3
     UNITED STATES OF AMERICA,           )                2:16-CR-00062-LRH-EJY
4
                                         )
5                                        )
                 Plaintiff,              )
6                                        )               FINDINGS OF FACT, CONCLUSIONS
     v.                                  )                OF LAW AND ORDER
7                                        )
                                         )
8                                        )
     ALBERT JONES,                       )
9                                        )
                                         )                (2nd Request)
10               Defendant.              )
     ___________________________________ )
11
                                          FINDINGS OF FACT
12
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
13
     Court finds:
14
            This Stipulation is entered into for the following reasons:
15

16          1. Defendant Albert Jones is in custody and does not oppose the continuance.

17          2. Counsel needs additional time to adequately prepare for sentencing.
18
            3. Additionally, denial of this request for continuance would result in a miscarriage of
19
                   justice.
20
            4. This is the second request for a continuance of the sentencing date in this case.
21

22

23          ///

24

25

26          ////

27

28
           Case 2:16-cr-00062-LRH-EJY Document 372 Filed 12/17/20 Page 2 of 2



1                                              ORDER
2           IT IS ORDERED that SENTENCING currently scheduled for December 29, 2020 at the
3    hour of 2:30 p.m., be vacated and continued to Thursday, March 4, 2021, at the hour of
4    2:30 p.m. in a Las Vegas Courtroom to be determined.   This is good LRH signature




5

6           DATED this 16th day of December, 2020.
7

8
                                                U.S. DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
